Title: To James Madison from Frederick Hyde Wollaston, 25 July 1803 (Abstract)
From: Wollaston, Frederick Hyde
To: Madison, James


25 July 1803, Genoa. Encloses a Ligurian Senate decree “prohibiting the entry of all goods the produce of England & her Colonies” and a copy of a note he sent the government. Observes that the government has adopted this measure against its inclination; is “persuaded that if any American Vessel was to arrive here with British East or W. India prod⟨uce⟩ they could be entered & admitted without danger.” Fears that Genoa will be blockaded by Great Britain “in consequence of this measure & of the more aggravating Circumstances of the arrest” of a British officer and two seamen from a warship that “came in here a few days ago with a flag of Truce to offer the release of some Genoese seamen taken on board of french Vessels—The Ligurian Flag having hitherto passed unmolested by the English.” Sends this letter by the brig Favorite, Capt. Thomas Ridge, of Philadelphia, which is the only American ship to enter Genoa so far “the present year.” “The late general Peace” caused “considerable losses” and obliged his “Partnership in Trade to declare a State of Bankruptcy about two months ago.” Hopes to “make an amicable settlement” with his creditors. “Having ever exerted my utmost endeavors for the promotion of the Trade of the United States & having given Satisfaction I hope as well to the Government as to individuals of the Un: States who have had any concerns with me in the discharge of my office … I flatter myself that the Executive Power will not remove me from this office without a more sufficient cause of neglect of Duty, or other improper Conduct.” Desires to retain his office as a “very great mercantile introduction.” “During the present War, the Neutrality of the Un: States would enable me to extend a considerable branch of Trade here from thence.” Believes his acquaintance with Genoa, his eighteen-year residence, and his having “gained the good will of the Government & Inhabitants” will make him “better able to give general Satisfaction than a new comer.” Desires permission to visit the U.S. Would leave his vice-consul and secretary, “two very able Men who are fully equal to replace me,” in charge during his absence. Wishes a reply to this request and hopes to have an opportunity to make JM’s “personal acquaintance.”
 

   
   RC, duplicate, and enclosures (DNA: RG 59, CD, Genoa, vol. 1). RC 3 pp.; docketed by Wagner as received 24 Nov. Duplicate 4 pp.; docketed by Wagner. For enclosures, see nn.



   
   The Senate decree, dated 22 July 1803 (1 p.; printed in Italian; docketed by Wagner), also required neutral ships to obtain from the Ligurian commercial agent at their port of embarkation a certificate indicating the names of the ship and captain, the nature of the cargo, the number of the crew, and the ship’s destination. The agent was to certify that nothing in the cargo was the produce or manufacture of Great Britain or its colonies. Ships that did not have such a certificate were liable to inspection and, if found with British goods, confiscation. Wollaston also enclosed a handwritten translation of the decree (2 pp.; docketed by Wagner).



   
   Wollaston enclosed a copy of his note to Senator Lugi, 25 July 1803 (2 pp.; docketed by Wagner), acknowledging receipt of the decree and complaining of the hardship it would cause American merchants on two counts: first, because there were no Ligurian commercial agents stationed in American ports, it would be impossible for merchants there to obtain the required certificates; and second, because the volume of American trade with the British, French, and Spanish West Indies was so great and the provenance of the produce so easily confused, Americans would avoid trading with Genoa for fear that their cargoes would be confiscated under this new law.



   
   A full transcription of this document has been added to the digital edition.

